DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 32-35 and 40 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Patent 9,536,750 issued to Chi et al. (hereinafter, Chi).

Chi teaches a method of manufacturing a semiconductor integrated circuit.  Chi teaches providing a plurality of alternating first and second hardmask fins (802, 801, respectively) above a substrate (101).  Chi teaches each of the first and second hardmask fins comprising a first material.  Chi teaches each of the first hardmask fins (802) has a greater height than each of the second hardmask fins (801) (see, for example, FIG. 8).  Chi teaches forming a second material layer (901) between the alternating first and second hardmask fins and over the second hardmask fins, such that an upper surface of each of the first hardmask fins is exposed and an upper surface of each of the second hardmask fins is covered (see, for example FIG. 9).  Chi teaches removing the first hardmask fins to provide gaps between regions of the second material (see, for example, FIG. 10).  Chi teaches forming third hardmask fins comprising a third material in the gaps (see, for example, FIG. 11).

Regarding claims 32 and 33, Chi teaches a pitch between adjacent second hardmask fins is substantially the same as a pitch between adjacent third hardmask fins and a pitch between adjacent second and third hardmask fins is approximately one-half a pitch between adjacent second hardmask fins (see for example FIG. 12).

Regarding claims 34, Chi teaches a pitch between adjacent second and third hardmask fins is approximately 20nm.

Regarding claims 35 and 40, Chi teaches the second material layer is an oxide that may be spin-on material or TEOS which comprises carbon (see column 5, line 34) .

Allowable Subject Matter
Claims 22-31 and 36-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allan W Olsen whose telephone number is (571)272-1441. The examiner can normally be reached variable; M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLAN W. OLSEN
Primary Examiner
Art Unit 1716



/Allan W. Olsen/Primary Examiner, Art Unit 1716